Citation Nr: 1147421	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  10-13 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral degenerative joint disease of metatarsophalangeal joints with bilateral calcaneal spurs and severe pes planus.  

2.  Entitlement to service connection for left ear hearing loss.  

3.  Entitlement to an initial compensable disability rating for erectile dysfunction.  

4.  Entitlement to an initial compensable disability rating for hypertension.  

5.  Entitlement to an initial compensable disability rating for tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1989 to March 1993, and from August 2005 to August 2007.  The Veteran also had Army Reserve service from March 1993 to April 2008 with various periods as active duty training (ACDUTRA) and inactive duty training (INACDUTRA) during that time.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, inter alia, denied the Veteran's claims for service connection for left ear hearing loss and bilateral degenerative joint disease of the feet, and granted service connection for erectile dysfunction, hypertension, and tinea pedis.  

In December 2010, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.

In written correspondence in December 2010, the Veteran directly submitted to the Board additional evidence regarding his claims.  The agency of original jurisdiction (AOJ) has not considered this new evidence; however, the Veteran has signed a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304(c) (2011).  Thus, there is no requirement for a remand to the AOJ for initial consideration of the new evidence.  

The issues of service connection for shin splints (see the Veteran's December 2010 claim) and tinnitus (see the March 2010 VA audiometric examination, private treatment record dated in December 2010 from D. Whaley, MD, and the hearing transcript pges. 13-14) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the time of the December 2010 Travel Board hearing, prior to the promulgation of a decision in the appeal of the claim for entitlement service connection for bilateral degenerative joint disease of metatarsophalangeal joints with bilateral calcaneal spurs and severe pes planus, the Veteran withdrew from appellate status this appeal.

2.  The Veteran's erectile dysfunction does not manifest with penis deformity with loss of erectile power.

3.  The Veteran's hypertension does not manifest with diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more, or diastolic pressure predominantly 100 or more and require continuous medication for control.

4.  The Veteran's tinea pedis is treated with topical skin creams, and the Veteran has not had intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs at any time.  Nor does his tinea pedis affect at least 5 percent of the entire body, or 5 percent of the exposed areas affected.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant in the appeal of the claim for service connection bilateral degenerative joint disease of metatarsophalangeal joints with bilateral calcaneal spurs and severe pes planus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for a compensable initial disability rating for erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.115a, 4.115b, Diagnostic Code 7522 (2011).

3.  The criteria for a compensable initial disability rating for hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.100, 4.104, Diagnostic Code 7101 (2011).

4.  The criteria for a compensable initial disability rating for tinea pedis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.118, Diagnostic Code 7813 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim for Service Connection for Bilateral Degenerative Joint disease of the Feet

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

At the time of the aforementioned Travel Board hearing, the Veteran withdrew from appellate status the issue of entitlement to service connection for bilateral degenerative joint disease of metatarsophalangeal joints with bilateral calcaneal spurs and severe pes planus.  

Therefore, no allegations of errors of fact or law remain for appellate consideration on these appeals.  Accordingly, the Board does not have jurisdiction to review these appeals, and these issues are dismissed, with respect to the issues of entitlement to service connection for bilateral degenerative joint disease of metatarsophalangeal joints with bilateral calcaneal spurs and severe pes planus.  38 C.F.R. § 20.204(c).

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letters from the agency of original jurisdiction (AOJ) to the Veteran dated in October 2008 and September 2009.  Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his initial claims; (2) informing him about the information and evidence VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The claims currently on appeal are for compensable initial ratings for the Veteran's service connected erectile dysfunction, hypertension, and tinea pedis.  As these appeals stem from an initial rating assignment, and are not original increased ratings claims, the additional section 5103(a) notice, in particular the notice for increased ratings described by the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), or in the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) case that vacated the Court's previous decision, Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), is simply not required.

Furthermore, the October 2008 and September 2009 letters from the AOJ further advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Concerning the timing of his VCAA notice, the Board observes that the AOJ issued all required VCAA notice prior to the July 2009 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.   

However, with regard to content, it is noted the claims at issue stem from initial rating assignments.  In this situation, the Court has held that an appellant's filing of a notice of disagreement (NOD) regarding an initial disability rating or effective date, such as the case here, does not trigger additional section 5103(a) notice.  Indeed, the Court has determined that to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess at 491, 493, 500-501.

The Court, however, more recently clarified its holding in Dingess, indicating it was limited to situations where service connection was granted and the disability rating and effective date assigned prior to the enactment of the VCAA - so prior to November 9, 2000.  If, as here, this did not occur until after that date, the Veteran is entitled to pre-decisional notice concerning all elements of his claims, including these downstream disability rating and effective date elements.  And if he did not receive this notice, for whatever reason, it is VA's obligation to explain why this is not prejudicial error, i.e., harmless.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Notwithstanding its holding in Dunlap, the Court most recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), that where a service connection claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream initial rating and effective date elements.  The Court added that its decision was consistent with its prior decisions in Dingess and Dunlap, supra.  In this regard, the Court emphasized its previous holding in Dingess that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, once a NOD has been filed, only the notice requirements for rating decisions and statements of the case (SOCs) described within 38 U.S.C. §§ 5104, 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...."  Id.

Applying the above analysis to the present case, the Veteran does not contend, nor does the evidence show, any notification deficiencies with respect to content that have resulted in prejudice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In fact, with respect to content, the AOJ actually provided the Veteran with downstream Dingess notice in a September 2009 letter pertaining to the disability rating and effective date elements of his claims on appeal.  Further, after the Veteran filed an NOD as to compensable initial ratings for erectile dysfunction, hypertension, and tinea pedis, the additional notice requirements described within 38 U.S.C. §§ 5104, 7105 were met by the March 2010 SOC.  Specifically, these documents provided the Veteran with a summary of the pertinent evidence as to his claim, a citation to the pertinent laws and regulations governing higher ratings for his claims, and a summary of the reasons and bases for the AOJ's decision to deny compensable initial ratings for erectile dysfunction, hypertension, and tinea pedis.  Furthermore, with regard to additional notice requirements for increased rating claims, the September 2009 VCAA letter was compliant with the Court's recent decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  That is, in this letter, the Veteran was advised of the specific evidentiary and legal criteria necessary to substantiate higher initial ratings for erectile dysfunction, hypertension, and tinea pedis.  Therefore, the Veteran has not met his burden of establishing any prejudice as to notice provided for the downstream initial rating and effective date elements of his claim, such that there is no prejudicial error in the content of his VCAA notice.  In fact, the notice required has been in excess of that required by the governing law.  Therefore, the Veteran has clearly been adequately informed of the evidence necessary to support his claim and to enable his full participation in his case.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006). 

In addition to notification, VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured certain service treatment records (STRs), VA treatment records, and a VA medical examination in May 2009 regarding the nature and severity of his service-connected erectile dysfunction, hypertension, and tinea pedis.  The Veteran has submitted personal statements, hearing testimony, certain STRs, private medical evidence, and employment records.  The Veteran has not provided authorization for VA to obtain any additional private medical records, nor has he indicated that such records exist.  

The Board notes that the Veteran indicated that at some point his blood pressure was tested at Camp Atterbury, Indiana.  See the hearing transcript pges. 7-8, 15.  The Veteran did not identify if he received this treatment, although he indicated that it may have occurred in August at some point during his military service, but he did not specify a year for this treatment.  See the hearing transcript pg. 15.  VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a).  However, a claimant is required to provide enough information to identify and locate the existing records, including the person, company, agency, or other custodian holding the records, as well as the approximate time frame covered by the records.  38 C.F.R. § 3.159(c)(1)(ii).  In this case, the Veteran has not provided the necessary information for VA to identify the location of these records.  

The Veteran also indicated that he would obtain and submit these records on his own behalf.  See the hearing transcript. pges. 15-16.  The duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As the Veteran has provided no further communication in this regard, and did not provide a specific enough date for this treatment to allow for a meaningful attempt to obtain these records, the Board concludes that additional efforts to obtain the specific records identified is unwarranted.  In any event, records regarding his blood pressure obtained during the Veteran's service would be irrelevant to establish a current disability level for his hypertension for the period after service connection was awarded (in this case October 3, 2008, after his discharge from active duty service, and after his Reserve service had also ended).  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  Thus, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met, and further efforts are not warranted with regard to obtaining records relating to his claims for compensable initial ratings for erectile dysfunction, hypertension, and tinea pedis.

At the time of his VA medical examination of May 2009, the VA examiner provided a thorough review of the relevant manifestations of the Veteran's service-connected erectile dysfunction, hypertension, and tinea pedis.  Shortly thereafter, in his July 2009 NOD, the Veteran indicated that these disorders had "gotten worse," but did not provide any further statement in this regard.  Regarding his erectile dysfunction, at his December 2010 hearing, the Veteran indicated only that he continued to experience the symptoms identified at the time of his May 2009 VA medical examination.  See the hearing transcript pges. 6-7.  Furthermore, the Veteran indicated that he could not remember any spike in his blood pressure after his military service, nor could he identify any blood pressure readings high enough to warrant a compensable initial rating for this disorder.  Id. pges. 8-9, 15-17.  Finally, regarding his tinea pedis, the Veteran indicated that he continued to experience the effects identified at the time of the May 2009 VA medical examination, without providing any evidence of increased symptoms.  Id. pges. 9-11, 17-18.  Therefore, the Veteran's descriptions of his service-connected disabilities do not show that these conditions had worsened in severity, symptomatology, or treatment, since the May 2009 VA medical examination.  Therefore, without evidence that the Veteran's erectile dysfunction, hypertension, and tinea pedis have worsened since the 2009 VA medical examination, the Board is not required to remand the Veteran's claim for a new VA medical examination.  See VAOPGCPREC 11-95 (April 7, 1995).  Furthermore, the VA medical examination provided a review of the Veteran's symptoms, and considered the effects his disorders on his employment and daily life.  Therefore, the May 2009 VA medical examination provided has been adequate for rating purposes.  See 38 C.F.R. § 4.2.  The Board concludes that the AOJ has fully complied with the duty to provide the Veteran with a VA medical examination that is adequate to address the service-connected erectile dysfunction, hypertension, and tinea pedis currently on appeal, and no further development in terms of obtaining medical records, examinations, or opinions, is necessary.  38 U.S.C.A. § 5103.

Governing Laws for Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The current issues on appeal include the assignment of initial ratings following the initial award of service connection for erectile dysfunction, hypertension, and tinea pedis.  Therefore, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection (in this case May 11, 2009 for erectile dysfunction, and October 3, 2008 for hypertension, and tinea pedis) until the present.  This could result in "staged ratings" based upon the facts found during the period in question.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times since the effective date of her award when her disability has been more severe than at others.  Id. at 126.

Analysis- Compensable Initial Disability Rating for Erectile Dysfunction

Service connection was granted for the Veteran's erectile dysfunction as secondary to the hypertension, and assigned a noncompensable (0 percent) rating under 38 C.F.R. § 4.115b, Diagnostic Code 7522 (for deformity of the penis with loss of erectile power) in July 2009, with an effective date of May 11, 2009.  The Veteran currently seeks a compensable rating for this disorder.  

The Board observes that there is no Diagnostic Code provided for erectile dysfunction.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The Board observes that no other diagnostic code would be more appropriate in rating the Veteran's disability, in that Diagnostic Code 7522 most directly encompasses the manifestations of his erectile dysfunction disorder.  There is no evidence that he has undergone removal of half or more of his penis, or that glans have been removed, such that would warrant consideration under Diagnostic Codes 7520 or 7521, respectively.  Therefore, Diagnostic Code 7522 is most appropriate to rate this disability.  As the Veteran's disability is limited to his erectile dysfunction, the use of Diagnostic Code 7522 is appropriate in this case.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Diagnostic Code 7522 provides that deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b.  Thus, two distinct criteria are required for a compensable rating: loss of erectile power and deformity of the penis.  

The May 2009 VA medical examiner noted that the Veteran reported symptoms of headaches associated with his service-connected hypertension, the treatment of which caused erectile dysfunction.  This was treated with medication that allowed for penetration and ejaculation.  In July 2009, the Veteran indicated that his erectile dysfunction had gotten worse, although he did not elaborate as to how it had gotten worse.  Then, at the time of his December 2010 Board hearing, the Veteran indicated that all of his treatment for erectile dysfunction was provided through VA.  He indicated that no physician had ever found any deformity, and that his erectile dysfunction was simply a side effect of his hypertension medication.  He did not provide any evidence of increased symptoms or severity for this condition.  As such, there is no evidence that the Veteran has experienced any penile deformity.  Furthermore, the Veteran's VA medical examination showed that his medication allowed him to experience full erectile power.  

Therefore, the Veteran's erectile dysfunction is properly rated as noncompensable under 38 C.F.R. § 4.115b Diagnostic Code 7522, as it is not coupled with any identifiable deformity or a loss of erectile power.  A rating of 0 percent is assigned when the Rating Schedule does not provide a 0 percent evaluation for a diagnostic code and the requirements for a compensable evaluation have not been met, as is the case here.  38 C.F.R. § 4.31.  The Veteran should understand that the principal purpose and policy for awards of disability compensation is to partially compensate a Veteran for disabilities that impair earning capacity.  See 38 C.F.R. § 4.1. 

In denying the Veteran a compensable evaluation for erectile dysfunction, the Board notes that the July 2009 rating decision awarded him special monthly compensation (SMC) for loss of use of a creative organ under 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a)(1)(ii).  As the Veteran has been granted SMC for his erectile dysfunction, this matter will not be further addressed by the Board.

In conclusion, the Veteran's erectile dysfunction has been properly rated as noncompensable for the entire appeal period.  38 C.F.R. § 4.3.  The Board adds that it does not find that the Veteran's service-connected erectile dysfunction should be increased for any other separate period based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 125-26.

Analysis- Compensable Initial Disability Rating for Hypertension

Service connection for hypertension was granted in the July 2009 rating decision.  A noncompensable evaluation was assigned under 38 C.F.R. § 4.104, Diagnostic Code 7101, with an effective date of October 3, 2008, the date of receipt of the Veteran's claim.  Hypertension is directly considered under Diagnostic Code 7101.  See Butts v. Brown, 5 Vet. App. 532.  

Diagnostic Code 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Hypertensive vascular disease with diastolic (bottom number) pressure predominantly 100 or more, or; systolic pressure (top number) predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.

Note (1) to Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Note (2) provides that hypertension that is due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, is to be rated as part of the condition causing it rather than by a separate rating.  Note (3) to Diagnostic code 7101 provides that hypertension is to be rated separately from hypertensive heart disease and other types of heart disorders.  38 C.F.R. § 4.104.  

The Veteran's medical records provide a history of his blood pressure ratings.  A VA medical treatment record dated in October 2007 indicated that the Veteran had a blood pressure reading of 121/80.  In May 2008, his blood pressure was recorded as 143/91.  In August 2008, his blood pressure was taken three times, with readings of 132/85, five minutes later as 139/89, and five minutes later 126/84.  

The Veteran submitted a private treatment record dated in September 2008, which recorded a blood pressure reading of 145/89.  In November 2008, the Veteran's blood pressure was reported by a VA treating physician as 136/74.  As noted previously, the Veteran was tested in May 2009 at his VA medical examination.  At that time the examiner tested the Veteran's blood pressure three times with blood pressure readings of 144/90, 150/92, and 138/92.  The Veteran was treated his hypertension with medication.  The Veteran was also noted to experience symptoms of headaches treated with medication that also caused a secondary effect of erectile dysfunction.  The examiner noted that the Veteran's heartbeat was a "regular rate," without murmur or any "overt physical sign of left ventricular hypertrophy," or peripheral edema.  The Veteran's distal pulses were measured at 2+ bilaterally and were found to be symmetric.  Subsequently, the Veteran's VA medical treatment records record that he experienced blood pressure readings of 138/96 in May 2009, and 142/80 in December 2009.  

In his July 2009 NOD, the Veteran indicated that his hypertension was worse, although he did not specify a factual basis for this statement.  Then, at his December 2010 Board hearing, the Veteran indicated that he was not aware of any time when his top number (systolic pressure) was greater than 160, or when his bottom number (diastolic pressure) was greater than 100.  See the hearing transcript pg. 7.  He indicated that his blood pressure had spiked at some point during his service and he received treatment, but he could not remember these readings and he has not supplied these records to VA.  Id. pges. 7-8, 15-16.  He also indicated that he checked his blood pressure every morning and night, but not at work, and was concerned that his reading at work might be worse.  Id. pg. 9.  Finally, the Veteran indicated that he could not predict when his blood pressure might be elevated and that he used a special diet.  Id. pges. 16-17.

A review of this evidence reveals that the Veteran has never been found to have a diastolic blood pressure reading of 100 or more, or a systolic blood pressure reading of 160 or more.  Nor has the Veteran reported ever having such a reading.  Finally, although the Veteran indicated that his blood pressure reading may be higher at different times during the day, this does not show a "predominant" reading of blood pressure readings in excess of diastolic pressure of 100 or more, or a systolic reading of 160 or more.  Further, while the Veteran is competent to describe general symptoms perceptible to him, he is simply not competent to assert that he experiences a significantly higher "predominant" blood pressure then that repeatedly found by his treating physicians.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(1).  The Veteran's blood pressure has been tested repeatedly, by separate examiners, over the appeal period.  At no time did any of the Veteran's blood pressure readings reach the rate necessary for a compensable rating under Diagnostic Code 7101.  Therefore, while the Veteran's blood pressure readings have varied at different times over the course of his treatment, there is no evidence of a compensable level of symptomatology for hypertension.  Therefore, the Veteran's hypertension does not warrant a compensable rating under Diagnostic Code 7101.  38 C.F.R. § 4.104.  

In conclusion, the Veteran's hypertension has been properly rated as noncompensable for the entire appeal period.  38 C.F.R. § 4.3.  The Board adds that it does not find that the Veteran's service-connected hypertension should be increased for any other separate period based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 125-26.

Analysis- Compensable Initial Disability Rating for Tinea Pedis

Service connection for tinea pedis was granted in the July 2009 rating decision.  A noncompensable evaluation was assigned under 38 C.F.R. § 4.118, Diagnostic Code 7813, with an effective date of October 3, 2008, the date of receipt of the Veteran's claim.  Tinea pedis is directly considered under Diagnostic Code 7813.  See Butts v. Brown, 5 Vet. App. 532.  

Under Code 7813, tinea pedis is rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or eczema or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.

A review of the medical evidence and the Veteran's statements shows no evidence of residual scarring, characteristics of disfigurement, or burns due to his tinea pedis.  His hearing testimony also does not reveal any of these types of manifestations for his feet.  Thus, consideration of Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 7805 under either the previous or the amended regulations is not warranted.  Consequently, the Board concludes that Diagnostic Code 7806 most appropriately reflects the Veteran's service-connected tinea pedis disability.  See Butts v. Brown, 5 Vet. App. 532.

Diagnostic Code 7806 directs that when the disorder covers less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the past 12-month period, a 0 percent rating is assigned.  A 10 percent rating is assigned when at least 5 percent, but less than 20 percent of the entire body is covered; or at least 5 percent, but less than 20 percent of exposed areas are affected; or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema, affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or for dermatitis or eczema that requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent disability rating is assigned for dermatitis or eczema, affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or for dermatitis or eczema that requires constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

In September 2008, the Veteran filled out a medical history, wherein he reported a history of self-treatment for athlete's foot.  In May 2009, the Veteran was provided with a VA medical examination that found that he experienced tinea pedis bilaterally affecting his feet, which affected 0 percent of his exposed skin and only 1 percent of his total body.  There was no scarring or disfigurement found; however, the examiner noted that the Veteran's work and daily life were affected by increased itching after prolonged standing or activity.  The Veteran reported "sore-type" pain and pruritis (itching).  The Veteran's treatment was only with topical ointments about 3 times per week and changes of socks to keep his feet dry.  The Veteran denied any corticosteroid, immunosuppressive, or light therapy treatment.  At a separate examination of his feet conducted shortly thereafter, the examiner noted large areas of dry skin, but that these would not be classified as focal corns or focal callus formation.

In his July 2009 NOD, the Veteran reported that his tinea pedis had gotten worse, but did not provide any specific details to support this assertion.  At the time of his December 2010 hearing, the Veteran indicated that he currently uses an ointment, and has not used any immunosuppressant or steroid treatment.  See the hearing transcript pges. 9-10, 17-18.  The Veteran indicated that he would experience aggravation involving cracking skin between his toes.  Id.  He indicated that this was irritating, and he treated it himself.  Id.  He further indicated that his doctor had indicated that if his condition got worse he might need to try different medications, including steroid treatment.  

Upon review of the evidence, the Board finds that the overall disability picture does not support a higher compensable rating for the Veteran's tinea pedis.  38 C.F.R. § 4.7.  In making this determination, the Board has reviewed VA skin examination of May 2009, in addition to the Veteran's medical records and hearing testimony.  This evidence reveals that generally the Veteran uses skin creams to treat his recurrent tinea pedis.  There is no evidence that the Veteran has ever been treated with intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs at any time during the appeal period.  The Board notes that the Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected skin problems.  See 38 C.F.R. § 3.159(a)(2); Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  Nevertheless, there is simply no evidence to show that his tinea pedis affects at least 5 percent of his entire body, or 5 percent for exposed areas, or that he has been provided any systemic therapy for any period of time during the appeal period.  Thus, resolving any doubt in the Veteran's favor, a compensable initial rating is simply not warranted for the Veteran's tinea pedis.  38 C.F.R. § 4.3.

In conclusion, the Veteran's tinea pedis has been properly rated as noncompensable for the entire appeal period.  38 C.F.R. § 4.3.  The Board adds that it does not find that the Veteran's service-connected tinea pedis should be increased for any other separate period based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 125-26.

Consideration of Extraschedular Ratings under 38 C.F.R. § 3.321 for Veteran's Service-Connected Disorders

The Court recently clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  First, the AOJ or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds no reason to refer this case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  The Veteran's erectile dysfunction, hypertension, and tinea pedis disorders simply do not show exceptional disability pictures.  In this regard, the Veteran exhibits the symptoms for each disorder that are considered by the rating criteria and do not show exceptional effects.  In fact, in this instance the Veteran's associated erectile dysfunction has been directly considered as a manifestation of his hypertensive disorder.  

However, even if the Board were to concede that the rating criteria do not address all of the effects of the Veteran's service-connected disorders, the evidence of record does not show exceptional or unusual circumstances, to suggest that the Veteran is not adequately compensated by the regular Rating Schedule.  The Veteran's reports of foot discomfort and worry about his hypertension have not been shown to cause any interference with his employment in terms of reduced wages.  Nor have these manifestations required any inpatient treatment.  Therefore, there is simply no evidence of exceptional disability picture nor is there evidence that the available schedular evaluations for his service-connected disabilities are inadequate.  Therefore, a further extraschedular analysis is not warranted.  

In reaching this conclusion, the Board notes that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

The appeal of the claim for service connection for bilateral degenerative joint disease of metatarsophalangeal joints with bilateral calcaneal spurs and severe pes planus is dismissed.    

An initial compensable rating for erectile dysfunction is denied.

An initial compensable rating for hypertension is denied.

An initial compensable rating for tinea pedis is denied.


REMAND

Regarding the Veteran's claim for service connection for left ear hearing loss, the Board concludes that further development of the evidence remains necessary prior to further adjudication.  

First, the Board notes that the AOJ has been unable to obtain the Veteran's complete Army Reserve records, including complete records from his active duty service from August 2005 to August 2007.  VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a).  Specifically, VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  These records include military records, including reserve service records.  38 C.F.R. § 3.159(c)(2).  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that such records do not exist or that further efforts to obtain those records would be futile.  Id. 

The Board notes that, despite several efforts to obtain the Veteran's STRs, the AOJ has been unable to locate complete medical treatment records from the Veteran's Army Reserve service.  When STRs are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This standard is very high.

In this regard, the AOJ has only requested records from the Veteran's last Army Reserve unit.  The Veteran identified multiple Army Reserve units.  See the Veteran's January 2009 statement.  Furthermore, the Board notes that the Veteran indicated that he received a hearing examination at Fort Jackson after his August 2007 discharge from active military service.  Finally, it is possible that, given the length of time from the Veteran's completion of service to the present, the Veteran's complete STRs are now associated with the appropriate records custodian.  Therefore, the AOJ should attempt to obtain the Veteran's complete STRs from the other appropriate records custodian, such as the National Personnel Records Center (NPRC) or the Records Management Center (RMC).

Second, the Board concludes that the Veteran should be provided with a new VA audiometric examination.  The minimum standard for requiring a VA medical examination is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability."  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As such, the standard for requiring a VA medical examination is quite low.  Further, the Board notes that when the VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).

The Veteran was provided with a VA audiometric examination in March 2010.  The examiner reviewed the Veteran's STRs from the time of his active duty service from March 1989 to March 1993, noting that the Veteran's separation examination in 1993 was normal and that the Veteran's subsequent records did not show any further audiograms after that period.  

However, the Board notes that the Veteran reported Army Reserve service from 1993 to 2008, and that he experienced a period of active duty service from August 2005 to August 2007.  The Veteran has also submitted private treatment records that include audiometric examinations dated in September 2004, August 2005, and October 2007.  The AOJ has also obtained STRs from the Veteran's Army Reserve service that include audiometric examinations conducted in January, September, and November 2008.  While the Veteran was diagnosed with left ear hearing loss prior to his active duty service from August 2005 to August 2007, the Veteran has asserted that his left ear hearing loss was aggravated during this period.  See the hearing transcript pges. 3-4, 5, 12-14.  

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In this regard, the Veteran's representative has pointed out that the March 2010 VA audiometric examiner did not review the records of audiometric examinations conducted prior to and following the Veteran's active military service from August 2005 to August 2007.  See the hearing transcript pg. 18.  

As such, the March 2010 VA audiometric examination failed to acknowledge relevant records regarding the Veteran's active duty service from August 2005 to August 2007.  A medical opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In addition, the Veteran provided a private treatment record dated in December 2010 from Dr. Whaley, indicating that his hearing loss was due to his military service.  However, Dr. Whaley provided no explanation for this opinion, such that it is insufficient to allow the Board to grant the Veteran's claims at this time.  

The Board notes that the record contains evidence of left ear hearing loss from prior to and after his active duty service from August 2005 to August 2007.  Therefore, the Board concludes that the Veteran must be provided with a new VA audiometric examination, by an examiner who has not previously reviewed the Veteran's claim, to review all of the relevant medical evidence and provide an opinion regarding the etiology of the Veteran's current left ear hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the National Personnel Records Center, or other appropriate records facility, and request the Veteran's complete STRs for the Veteran's Army Reserve service, utilizing the identifying information provided by the Veteran.  If these records are unavailable or simply do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required.  

2.	Contact the relevant facility at Ft. Jackson and request the hearing test provided to the Veteran around August 2007.  If this record is unavailable or simply does not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required.  

3.	After all relevant evidence has been obtained, arrange for the Veteran to undergo a VA audiometric examination, by an appropriate ear, nose, and throat (ENT) specialist, to determine the nature and etiology of his left ear hearing loss.  In particular, the examiner must review the Veteran's left ear hearing loss under the standards defined by VA regulation 38 C.F.R. § 3.385 (2011).  

	The examination should be conducted by, if possible, an examiner who has not previously examined the Veteran.  The examination should include all diagnostic testing or evaluation deemed necessary.  The examination must include audiometric testing and speech recognition testing using the Maryland CNC Test.  The specific results of this test should be set forth in the examination report.  The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences on this claim.  

	The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent history.  The examiner must make clear in the report that such a review was accomplished.  

	Based on the examination and comprehensive review of the claims file, the examiner is asked to address the following issues:

(A)	Provide a comprehensive history and diagnosis of the Veteran's current left ear hearing loss.  

	This should address:  private treatment records which include audiometric examinations dated in September 2004, August 2005, and October 2007, as well as the STRs from the Veteran's Army Reserve service with the audiometric examinations conducted in January, September, and November 2008, and the VA audiometric examination of March 2010, as well as any other medical evidence obtained subsequent to this remand.  

	The examiner should note the Veteran's active duty service from August 2005 to August 2007, and his duties during that period as a mechanic.  

(B)	Is the Veteran's current left ear hearing loss a disorder which began prior to his active service from August 2005 to August 2007?

(C)	If yes, is it at least as likely as not that his left ear hearing loss permanently increased in severity, beyond the natural progression of the disorder, during his active military service from August 2005 to August 2007?

(D)	Finally, irrespective of the answers of any of the previous questions, the examiner should comment on the likelihood the Veteran's current left ear hearing loss is due to intercurrent causes, wholly unrelated to his military service.  

	The examiner must explain the rationale of any opinion provided, addressing the favorable and unfavorable evidence of record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and explain why this is not possible.  

	The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

4.	Then, review the Veteran's claims file and any new information obtained to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the claim.

5.	Finally, readjudicate the claim for service connection for left ear hearing loss in light of any additional evidence obtained since the March 2010 statement of the case (SOC).  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


